                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 1 of 33 Page ID #:24809



                                   1   JEROME J. SCHLICHTER (SBN 054513)
                                       jschlichter@uselaws.com
                                   2   NELSON G. WOLFF (admitted pro hac vice)
                                       mwolff@uselaws.com
                                   3   SEAN E. SOYARS (admitted pro hac vice)
                                       ssoyars@uselaws.com
                                   4   KURT C. STRUCKHOFF (admitted pro hac vice)
                                       kstruckhoff@uselaws.com
                                   5   SCHLICHTER, BOGARD & DENTON LLP
                                       100 South Fourth Street, Suite 1200
                                   6   St. Louis, MO 63102
                                       Telephone: (314) 621-6115
                                   7   Facsimile: (314) 621-5934
                                       Class Counsel and Lead Counsel for Plaintiffs
                                   8
                                       WILLIAM A. WHITE (SBN 121681)
                                   9   wwhite@hillfarrer.com
                                       HILL, FARRER & BURRILL LLP
                                  10   One California Plaza, 37th Floor
                                       300 South Grand Avenue
                                  11   Los Angeles, CA 90071-3147
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                       Telephone: (213) 620-0460
                                       Facsimile: (213) 620-4840
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12
                                       Local Counsel for Plaintiffs
                                  13
                                                     IN THE UNITED STATES DISTRICT COURT
                                  14
                                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  15

                                  16
                                       CLIFTON W. MARSHALL, ET AL.,                        Case No. 16-CV-6794 AB (JCx)

                                  17                             Plaintiffs,               PLAINTIFFS’ MEMORANDUM
                                  18
                                       v.                                                  OF POINTS AND AUTHORITIES
                                                                                           IN OPPOSITION TO MOTION
                                  19   NORTHROP GRUMMAN CORP., ET AL.,                     FOR PARTIAL SUMMARY
                                  20
                                                                                           JUDGMENT [DOC. 168]
                                                                 Defendants.
                                  21                                                       DATE:     June 7, 2019
                                  22                                                       TIME:     10:00 a.m.
                                                                                           Courtroom 7B – 7th floor
                                  23

                                  24                                                       Hon. André Birotte Jr.

                                  25

                                  26

                                  27

                                  28
                                                                                                             NO. 16-CV-6794-AB (JCX)
                                                 PLA MEM. OF POINTS AND AUTHORITIES IN OPP TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 2 of 33 Page ID #:24810



                                   1                                               TABLE OF CONTENTS
                                   2   SUMMARY OF MATERIAL FACTS ..................................................................... 1
                                   3            I.        The Inv. Committee imprudently managed the Emerging
                                                          Markets Fund. ....................................................................................... 1
                                   4
                                                II.       The Administrative Committee allowed Hewitt to receive
                                   5                      excessive compensation. ....................................................................... 3
                                   6            III.      Defendants’ failure to monitor Plan fiduciaries.................................... 6
                                   7   ARGUMENT ............................................................................................................. 7
                                   8            I.        Legal Standards ..................................................................................... 7
                                   9                      A.       Summary judgment is improper when material facts are
                                                                   disputed. ...................................................................................... 7
                                  10
                                                          B.       ERISA imposes strict fiduciary standards and liability.............. 9
                                  11
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                                II.       Defendants breached their fiduciary duties (Counts II and III). ......... 10
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12
                                                          A.       The Investment Committee breached its duties regarding
                                  13                               the Emerging Markets Fund, resulting in massive Plan
                                                                   losses. ........................................................................................ 12
                                  14
                                                          B.       Defendants allowed Hewitt to receive unreasonable
                                  15                               compensation. ........................................................................... 18
                                  16                      C.       Defendants violated 29 U.S.C. §1104(a)(1)(A). ...................... 22
                                  17            III.      Defendants committed prohibited transactions (Count VI). .............. 23
                                  18            IV.       Defendants failed to prudently monitor Plan fiduciaries (Count
                                                          VII). ..................................................................................................... 25
                                  19
                                                V.        Committee members are personally liable for the Committees’
                                  20                      breaches. .............................................................................................. 25
                                  21   CONCLUSION........................................................................................................ 25
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                    - ii -                              NO. 16-CV-6794-AB (JCX)
                                                      PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 3 of 33 Page ID #:24811



                                   1                                        TABLE OF AUTHORITIES
                                   2
                                       CASES
                                   3
                                       Abraha v. Colonial Parking, Inc.,
                                   4      243 F. Supp. 3d 179 (D.D.C. 2017) .................................................................. 23
                                   5   Acosta v. Pac. Enters.,
                                         950 F.2d 611 (9th Cir.1991) ............................................................................... 24
                                   6
                                       Alameda Books, Inc. v. City of Los Angeles,
                                   7      631 F.3d 1031 (9th Cir. 2011) .............................................................................. 8
                                   8   Anderson v. Liberty Lobby, Inc.,
                                         477 U.S. 242 (1986) ..................................................................................... 1, 7, 8
                                   9
                                       Animal Legal Def. Fund v. U.S. Food & Drug Admin.,
                                  10      836 F.3d 987 (9th Cir. 2016) ................................................................................ 7
                                  11
SCHLICHTER BOGARD & DENTON




                                       Blair Foods Inc. v. Ranchers Cotton Oil,
  100 S. 4TH STREET, STE 1200




                                          610 F.2d 665 (9th Cir. 1980) ............................................................................ 8, 9
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12
                                       Braden v. Wal-Mart Stores, Inc.,
                                  13      588 F.3d 585 (8th Cir. 2009) .................................................................. 10, 20, 23
                                  14   Brotherston v. Putnam Investments, LLC,
                                          907 F.3d 17 (1st Cir. 2018) ................................................................................ 11
                                  15
                                       Bussian v. RJR Nabisco, Inc.,
                                  16      223 F.3d 286 (5th Cir. 2000) ............................................................................. 22
                                  17   Chao v. Merino,
                                         452 F.3d 174 (2d Cir. 2006) ............................................................................... 19
                                  18
                                       Colt Int’l Clothing Inc. v. Quasar Sci., LLC,
                                  19     No. 16-3040-AB, 2017 WL 5592898 (C.D. Cal. Nov. 8, 2017) .......................... 7
                                  20   David v. Alphin,
                                         704 F.3d 327 (4th Cir. 2013) .............................................................................. 24
                                  21
                                       DiFelice v. U.S. Airways, Inc.,
                                  22     497 F.3d 410 (4th Cir. 2007) .............................................................................. 14
                                  23   Dole v. Formica,
                                          No. 87-2955, 1991 WL 317040 (N.D. Ohio Sep. 30, 1991) ............................. 25
                                  24
                                       Donovan v. Bierwirth,
                                  25      680 F.2d 263 (2d Cir. 1982) .............................................................................. 22
                                  26   Donovan v. Mazzola,
                                         716 F.2d 1226 (9th Cir. 1983) ............................................................................ 14
                                  27

                                  28
                                                                                             - iii -                          NO. 16-CV-6794-AB (JCX)
                                                   PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 4 of 33 Page ID #:24812



                                   1   Earp v. Ornoski,
                                         431 F.3d 1158 (9th Cir. 2005) .............................................................................. 8
                                   2
                                       Fifth Third Bancorp v. Dudenhoeffer,
                                   3      573 U.S. 409 (2014) ........................................................................................... 11
                                   4   Fuller v. Idaho Dep’t of Corr.,
                                          865 F.3d 1154 (9th Cir. 2017), cert. denied, 138 S. Ct. 1345 (2018) .................. 8
                                   5
                                       George v. Kraft Foods Global, Inc.,
                                   6     641 F.3d 786 (7th Cir. 2011) ................................................ 14, 15, 18, 19, 20, 21
                                   7   George v. Kraft Foods Global, Inc.,
                                         814 F. Supp. 2d 832 (N.D. Ill. 2011).................................................................. 15
                                   8
                                       Harris Trust & Savings Bank v. Salomon Smith Barney Inc.,
                                   9     530 U.S. 238 (2000) ............................................................................................. 9
                                  10   Harris v. Amgen, Inc.,
                                         788 F.3d 916 (9th Cir. 2014), vacated on other grounds, 573 U.S.
                                  11     942 (2014)........................................................................................................... 10
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200
      ATTORNEYS AT LAW




                                       Hauk v. JP Morgan Chase Bank USA,
      ST. LOUIS, MO 63102




                                  12
                                         552 F.3d 1114 (9th Cir. 2009) .............................................................................. 8
                                  13
                                       Howard v. Shay,
                                  14     100 F.3d 1484 (9th Cir. 1996) ............................................................ 9, 10, 14, 24
                                  15   In re Beck Indus., Inc.,
                                           605 F.2d 624 (2d Cir. 1979) ............................................................................... 11
                                  16
                                       In re Northrop Grumman Corp. ERISA Litig.,
                                  17       No. 06-6213, 2015 WL 10433713 (C.D. Cal. Nov. 24, 2015) .......................... 24
                                  18   In re Regions Morgan Keegan ERISA Litig.,
                                           692 F. Supp. 2d 944 (W.D. Tenn. 2010) ........................................................... 23
                                  19
                                       In re Unisys Sav. Plan Litig.,
                                  20       74 F.3d 420 (3d Cir. 1996) ................................................................................ 14
                                  21   Ingram v. Martin Marietta Long Term Disability Income Plan,
                                          244 F.3d 1109 (9th Cir. 2001) .............................................................................. 7
                                  22
                                       John Hancock Mut. Life Ins. Co. v. Harris Tr. & Sav. Bank,
                                  23      510 U.S. 86 (1993) ............................................................................................... 9
                                  24   Kanawi v. Bechtel Corp.,
                                         590 F. Supp. 2d 1213 (N.D. Cal. 2008).............................................................. 23
                                  25
                                       Leckey v. Stefano,
                                  26      501 F.3d 212 (3d Cir. 2007) ............................................................................... 10
                                  27   Lewert v. Boiron, Inc.,
                                         212 F. Supp. 3d 917 (C.D. Cal. 2016) (Birotte Jr., J.) ......................................... 8
                                  28
                                                                                                 - iv -                            NO. 16-CV-6794-AB (JCX)
                                                    PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 5 of 33 Page ID #:24813



                                   1   Martin v. Feilen,
                                         965 F.2d 660 (8th Cir. 1992) .............................................................................. 11
                                   2
                                       McDonald v. Provident Indem. Life Ins. Co.,
                                   3     60 F.3d 234 (5th Cir. 1995) ................................................................................ 11
                                   4   Nehad v. Mukasey,
                                         535 F.3d 962 (9th Cir. 2008) ................................................................................ 8
                                   5
                                       Patelco Credit Union v. Sahni,
                                   6      262 F.3d 897 (9th Cir. 2001) .............................................................................. 24
                                   7   Ronches v. Dickerson Employee Benefits, Inc.,
                                         No. 09-4279-MMMPJWX, 2009 WL 10669571 (C.D. Cal. Oct. 30,
                                   8     2009) ................................................................................................................... 24
                                   9   Rookaird v. BNSF Ry. Co.,
                                         908 F.3d 451 (9th Cir. 2018) ................................................................................ 7
                                  10
                                       Roth v. Sawyer-Cleator Lumber Co.,
                                  11      16 F.3d 915 (8th Cir. 1994) .................................................................... 10, 11, 12
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200
      ATTORNEYS AT LAW




                                       Scharf v. U.S. Atty. Gen.,
      ST. LOUIS, MO 63102




                                  12
                                          597 F.2d 1240 (9th Cir. 1979) .............................................................................. 8
                                  13
                                       Scott v. Aon Hewitt Fin., Advisors, LLC,
                                  14      No. 17-679, 2018 WL 1384300 (N.D. Ill. Mar. 19, 2018) ................................. 21
                                  15   Sonner v. Schwabe N. Am., Inc.,
                                          911 F.3d 989 (9th Cir. 2018) ................................................................................ 8
                                  16
                                       Tatum v. RJR Pension Inv. Comm.,
                                  17      761 F.3d 346 (4th Cir. 2014) ........................................................... 11, 12, 14, 17
                                  18   Terraza v. Safeway Inc.,
                                          241 F. Supp. 3d 1057 (N.D. Cal. 2017)........................................................ 10, 21
                                  19
                                       Thomas v. Newton Int’l Enterprises,
                                  20     42 F.3d 1266 (9th Cir. 1994) ................................................................................ 8
                                  21   Tibble v. Edison Int’l (Tibble I),
                                          729 F.3d 1110 (9th Cir. 2011), vacated on other grounds, 135 S.Ct.
                                  22      1823 (2015)............................................................................................. 14, 21, 24
                                  23   Tibble v. Edison Int’l (Tibble II),
                                          135 S.Ct. 1823 (2015) .................................................................... 1, 9, 11, 15, 24
                                  24
                                       Tibble v. Edison Int’l (Tibble III),
                                  25      843 F.3d 1187 (9th Cir. 2016) .................................................. 1, 9, 11, 14, 15, 18
                                  26   Triton Energy Corp. v. Square D Co.,
                                          68 F.3d 1216 (9th Cir. 1995) ................................................................................ 8
                                  27
                                       Tussey v. ABB, Inc.,
                                  28      746 F.3d 327 (8th Cir. 2014) .................................................................. 18, 21, 23
                                                                                                   -v-                                NO. 16-CV-6794-AB (JCX)
                                                     PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 6 of 33 Page ID #:24814



                                   1   White v. Chevron Corp.,
                                         2018 WL 5919670 (9th Cir. Nov. 13, 2018) ...................................................... 20
                                   2
                                       Wildman v. Am. Century Servs., LLC,
                                   3      237 F. Supp. 3d 918 (W.D. Mo. 2017).............................................................. 25
                                   4   Wright v. Oregon Metallurgical Corp.,
                                         360 F.3d 1090 (9th Cir. 2004) ............................................................................ 11
                                   5

                                   6   STATUTES
                                   7   29 U.S.C. §1001(b) .................................................................................................. 10
                                   8   29 U.S.C. §1002(14)(B)..................................................................................... 10, 24
                                   9   29 U.S.C. §1002(21)(A)(i) ...................................................................................... 26
                                  10   29 U.S.C. §1002(21)(A)(iii) .................................................................................... 26
                                  11   29 U.S.C. §1102(a) .................................................................................................... 2
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                       29 U.S.C. §1104....................................................................................................... 10
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12

                                  13   29 U.S.C. §1104(a)(1) ............................................................................................. 11
                                  14   29 U.S.C. §1104(a)(1)(A) .................................................................................. 10, 23
                                  15   29 U.S.C. §1104(a)(1)(A)(ii) ................................................................................... 23
                                  16   29 U.S.C. §1104(a)(1)(B ......................................................................................... 10
                                  17   29 U.S.C. §1104(a)(1)(D) ........................................................................................ 14
                                  18   29 U.S.C. §1105(c)(1) ............................................................................................... 3
                                  19   29 U.S.C. §1105(c)(1)(B) ........................................................................................ 14
                                  20   29 U.S.C. §1105(c)(2) ............................................................................................. 14
                                  21   29 U.S.C. §1106(a) .................................................................................................. 10
                                  22   29 U.S.C. §1106(a)(1)(C) ........................................................................................ 24
                                  23   29 U.S.C. §1106(a)(1)(D) ........................................................................................ 24
                                  24   29 U.S.C. §1108....................................................................................................... 10
                                  25   29 U.S.C. §1108(b)(2) ................................................................................... 8, 10, 25
                                  26   29 U.S.C. §1109(a) .................................................................................................. 11
                                  27   29 U.S.C. §1110(a) .................................................................................................. 14
                                  28
                                                                                                - vi -                             NO. 16-CV-6794-AB (JCX)
                                                    PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 7 of 33 Page ID #:24815



                                   1   RULES
                                   2   29 C.F.R. §2550.408b-2 .......................................................................................... 24
                                   3   Fed. R. Civ. P. 56(a) .............................................................................................. 2, 8
                                   4   Reasonable Contract or Arrangement Under Section 408(b)(2)—Fee
                                         Disclosure, 77 Fed.Reg. 5632, 5632 (Feb. 3, 2012) ........................................... 24
                                   5

                                   6   OTHER AUTHORITIES
                                   7   DOL Adv. Op. 2013-03A (July 3, 2013)................................................................. 21
                                   8   RESTATEMENT (THIRD) OF TRUSTS §90 .................................................................... 14
                                   9

                                  10

                                  11
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                - vii -                            NO. 16-CV-6794-AB (JCX)
                                                      PLA MEM. OF POINTS AND AUTHORITIES IN OPP TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 8 of 33 Page ID #:24816



                                   1       As to four of the eight counts in the Second Amended Complaint (Doc. 132),
                                   2   Defendants concede that there are disputed issues that must be resolved at trial. The
                                   3   same is true of the remaining claims: the material facts are disputed and present
                                   4   “genuine issue[s] for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
                                   5   (1986); see Plaintiffs’ Statement of Genuine Disputes (SGD); cf. Fed. R. Civ. P.
                                   6   56(a). The Court should deny Defendants’ motion for partial summary judgment.
                                   7                          SUMMARY OF MATERIAL FACTS
                                   8       Plaintiffs represent a class of over 100,000 participants in the Northrop
                                   9   Grumman Savings Plan (“Plan” or “NGSP”) since September 9, 2010. Doc. 130.
                                  10   The Plan is a defined contribution plan, meaning excessive fees and poor
                                  11   investment performance “significantly reduce the value” of participants’ retirement
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                       savings. Tibble v. Edison Int’l (Tibble III), 843 F.3d 1187, 1191 (9th Cir. 2016) (en
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12

                                  13   banc) (quoting Tibble v. Edison Int’l (Tibble II), 135 S.Ct. 1823, 1826 (2015)).
                                  14       Plaintiffs’ Second Amended Complaint asserts eight counts of breaches of
                                  15   fiduciary duties and prohibited transactions that caused millions of dollars in Plan
                                  16   losses. Doc. 132. The four counts for which Defendants concede summary
                                  17   judgment is inappropriate all relate to Northrop Grumman Corporation’s unlawful
                                  18   receipt of Plan assets in the guise of “administrative fees” (Counts I, IV, V, VIII).
                                  19   The counts for which Defendants seek summary judgment pertain to the Plan’s
                                  20   Emerging Markets Fund (Counts III, VI; ¶¶80–91 117–21, 135–141), the fees paid
                                  21   to the Plan’s recordkeeper (Counts II, VI; ¶¶64–79, 111–16, 135–41), and
                                  22   Defendants’ duty to monitor other Plan fiduciaries (Count VII, ¶¶142–48). The
                                  23   following summary of the material facts, more fully discussed in Plaintiffs’ SGD,
                                  24   show that there are multiple issues of material fact for trial on each claim.
                                  25   I. The Inv. Committee imprudently managed the Emerging Markets Fund.
                                  26       Defendant Northrop Grumman Savings Plan Investment Committee is the
                                  27   “named fiduciary” with authority and responsibility over all investment matters.
                                  28   SGD ¶136; see 29 U.S.C. §1102(a). Although ERISA allows a named fiduciary to
                                                                                   -1-                         NO. 16-CV-6794-AB (JCX)
                                                PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 9 of 33 Page ID #:24817



                                   1   designate another entity to carry out its fiduciary responsibilities if the plan
                                   2   document provides for such a procedure (see 29 U.S.C. §1105(c)(1)), the Plan
                                   3   document here did not allow the Investment Committee to do so. SGD ¶137.
                                   4       The Investment Committee’s duties include “establish[ing] a number of
                                   5   different investment funds or other investment options” for participants to invest
                                   6   their accounts, and approving investment policies and objectives for each option
                                   7   SGD ¶¶136, 139. The Investment Committee provided the Emerging Markets Fund
                                   8   (EM Fund) as one of the “core” options on the Plan’s investment menu. From 2009
                                   9   through 2014, it was the most expensive investment option in the Plan. SGD ¶164.
                                  10   Since before the start of the class period in September 2010 through December
                                  11   2014, the EM Fund used an active investment strategy. SGD ¶¶145–148. The
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                       Fund’s objective, set forth in the Investment Policy Statement, was to generate
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                  12

                                  13   returns exceeding its benchmark index net of fees. SGD ¶146.
                                  14       In late December 2010 and early 2011, the Investment Committee changed all
                                  15   of the other core options to a passive investment strategy. SGD ¶174. At that time,
                                  16   the EM Fund had a long-history of underperforming its benchmark index, meaning
                                  17   the fund’s dramatically higher active-management fees were not justified by higher
                                  18   returns. SGD ¶¶150, 156, 167, 171, 183–192. For five consecutive quarters through
                                  19   December 31, 2010, the Fund underperformed its benchmark over one-, three-,
                                  20   five-, or ten-year periods, consistently ranking near the bottom of its peer group.
                                  21   SGD ¶188. A Plan consultant (CEM) specifically found that the Fund provided
                                  22   “negative” value through active management compared to passive alternatives.
                                  23   SGD ¶¶189–190. Because the EM Fund was the Plan’s most expensive option,
                                  24   changing to passive management would have saved Plan participants even more in
                                  25   fees than other options that were changed to passive management. SGD ¶¶164–65.
                                  26       Even though the EM Fund failed to meet its objective of generating excess
                                  27   returns through active management, the Investment Committee failed to make a
                                  28   reasoned decision whether to maintain the Emerging Markets Fund in an active
                                                                                    -2-                         NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 10 of 33 Page ID #:24818



                                    1   strategy. SGD ¶¶155, 157, 162–163, 169, 176–178. Although Northrop’s
                                    2   Investments & Trust Administration (ITA) department internally recommended
                                    3   maintaining an active strategy in part while increasing the Fund’s passive allocation
                                    4   to 50%, that recommendation was neither presented to nor approved by the
                                    5   Investment Committee. SGD ¶¶168–169. There is no evidence that the Investment
                                    6   Committee ever made a decision one way or the other. The Investment Committee
                                    7   has provided no contemporaneous documented reason for failing to employ a
                                    8   passive investment strategy for the Emerging Markets Fund. SGD ¶¶151–170.
                                    9      Maintaining an active strategy for the EM Fund was plainly inconsistent with
                                   10   the Investment Committee’s decision to use a passive strategy for the other core
                                   11   investments. SGD ¶¶174, 202–206, 230–241. Quantitative data available at the start
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        of the class period should have alerted the Investment Committee to the imprudence
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   of maintaining an active strategy for the Emerging Markets Fund. This data showed
                                   14   that active managers in emerging markets were less likely to outperform their
                                   15   benchmarks after fees than active managers in the Plan’s other core investment
                                   16   styles. SGD ¶¶202–210, 230–239. Yet even though active managers in other styles
                                   17   were more likely to outperform their benchmarks, the Investment Committee still
                                   18   transitioned those funds to passive management. SGD ¶¶174–175, 204–206, 235–
                                   19   241. Passively managed emerging markets index funds also had a demonstrated
                                   20   record of outperforming the actively managed EM Fund. SGD ¶¶181, 189, 202–
                                   21   204, 206, 235–236. The Investment Committee’s failure to change the EM Fund to
                                   22   a passive investment strategy by December 2010—as it did for the Plan’s other core
                                   23   funds— caused the Plan to lose over $28.4 million compared to what it would have
                                   24   earned under passive management. SGD ¶242.
                                   25   II. The Administrative Committee allowed Hewitt to receive excessive
                                   26      compensation.
                                   27      Defendant NGSP Administrative Committee is the named fiduciary over the
                                   28   general administration of the Plan, including the selection and retention of
                                                                                    -3-                         NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 11 of 33 Page ID #:24819



                                    1   administrative service providers. SGD ¶243. The Administrative Committee hired
                                    2   Hewitt as the Plan’s recordkeeper effective January 1, 2007. SGD ¶246.
                                    3       According to Plaintiffs’ expert Martin Schmidt, the surest way to ensure that a
                                    4   defined contribution plan’s fees are competitive is to solicit bids at regular intervals
                                    5   of every three to five years, which is the typical practice of similarly situated
                                    6   fiduciaries. SGD ¶¶306–307, 318; see also SGD ¶309. Following the selection of
                                    7   Hewitt, the Administrative Committee did not put Hewitt’s services out to
                                    8   competitive bidding for over nine years. SGD ¶¶263, 308.
                                    9       In late 2010, Northrop Grumman Corporation—without the approval or consent
                                   10   of the Committee—engaged a consultant to evaluate Hewitt’s recordkeeping fees in
                                   11   anticipation of a spinoff of Northrop’s shipbuilding business. SGD ¶¶250–251, 253.
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        Due to business priorities, Northrop specifically rejected conducting a bidding
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   process, even though the Administrative Committee had not conducted one for over
                                   14   six years. SGD ¶252. Northrop hired the consultant, Weilyn Consulting, without
                                   15   considering other consultants. SGD ¶251. Although the consultant’s analysis was
                                   16   inadequate compared to a competitive bidding process, even that limited fee review
                                   17   found that plans of similar size and complexity obtained significantly lower base
                                   18   recordkeeping fees than Hewitt’s proposed fees. SGD ¶¶254–256, 310–311. The
                                   19   consultant’s data were not presented to the Administrative Committee. SGD ¶¶257.
                                   20   Nor were the consultant’s findings that Hewitt’s proposed fees “exceeded” the fees
                                   21   of other plans. SGD ¶258. Because the Administrative Committee never saw the
                                   22   evidence or investigated whether the Plan was overpaying for recordkeeping
                                   23   services, the Administrative Committee did not conduct a competitive bidding
                                   24   process for the Plan’s recordkeeping services. SGD ¶¶308, 311.
                                   25       Effective April 1, 2011, Northrop and Hewitt amended Hewitt’s recordkeeping
                                   26   contract. The amendment increased the base per participant recordkeeping fee from
                                   27   approximately $39 per participant to $45 per participant. SGD ¶259. The
                                   28   Administrative Committee was not involved in amending Hewitt’s contract, did not
                                                                                    -4-                         NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 12 of 33 Page ID #:24820



                                    1   approve the contract, and did not analyze whether the increased per participant fee
                                    2   was reasonable in light of the services provided. SGD ¶260.
                                    3      In 2012, the Administrative Committee hired Financial Engines to provide
                                    4   investment advisory services. When that occurred, Hewitt’s already-excessive
                                    5   compensation increased dramatically. SGD ¶¶282, 285, 313, 315, 317. The
                                    6   Administrative Committee selected Financial Engines for the investment advisor
                                    7   role even though it charged the highest fees among candidates. SGD ¶¶268–269.
                                    8   Plan participants who opted to use Financial Engines’ advisory services paid
                                    9   Financial Engines an asset-based fee. SGD ¶¶267, 282. Financial Engines then
                                   10   kicked back a portion of that revenue to Hewitt—a total of over $6 million—the
                                   11   amount of which significantly increased over time even though Hewitt’s services
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        remained the same. SGD ¶¶282–285. These payments could not have been made
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   solely in exchange for Hewitt providing “data connectivity” as Defendants suggest.
                                   14   The value of such data was only $115,500, as shown by the amount another
                                   15   provider would pay Hewitt for the service. SGD ¶¶273, 286. Financial Engines paid
                                   16   the much higher amount not for data connectivity, but for Hewitt’s commitment to
                                   17   drive additional business to Financial Engines from Hewitt’s existing and potential
                                   18   client base. SGD ¶¶275–277. Northrop was aware of this scheme. SGD ¶278.
                                   19   Hewitt’s sales efforts on behalf of Financial Engines were unrelated to the Plan and
                                   20   did not benefit participants. SGD ¶¶275–277.
                                   21      Plaintiffs’ expert Martin Schmidt explains that in determining whether a
                                   22   recordkeeper’s compensation is reasonable, similarly situated 401(k) plan
                                   23   fiduciaries typically monitor all sources of revenue paid to the recordkeeper,
                                   24   including payments from advisors like Financial Engines. SGD ¶295. In analogous
                                   25   circumstances, when a mutual fund shares a portion of its revenue with a plan’s
                                   26   recordkeeper, prudent fiduciaries monitor this stream of additional income and take
                                   27   it into account in assessing the recordkeeper’s total compensation for
                                   28   reasonableness. SGD ¶¶295, 296. They leverage this additional stream of income to
                                                                                    -5-                         NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 13 of 33 Page ID #:24821



                                    1   obtain a reduction in the recordkeeping fees charged by the recordkeeper, or
                                    2   negotiate for all or part of the revenue to be returned to the plan, to ensure that the
                                    3   recordkeeper does not receive unreasonable compensation for the services
                                    4   provided. SGD ¶289. Fiduciaries for other plans also have obtained a cap on the
                                    5   amount that Financial Engines shared with Hewitt. SGD ¶¶289, 292.
                                    6          Neither the Administrative Committee nor anyone acting on its behalf
                                    7   monitored the millions of dollars Hewitt received in kickbacks from Financial
                                    8   Engines. SGD ¶¶291, 296–300. The Administrative Committee took no action to
                                    9   leverage this additional stream of income to obtain a reduction in the recordkeeping
                                   10   fees paid by the Plan. SGD ¶¶294, 302. Service providers bidding on the Plan’s
                                   11   recordkeeping services, including Hewitt, would have reduced their recordkeeping
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        fees in light of the additional compensation from Financial Engines, if the
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   Administrative Committee had negotiated for such a reduction. SGD ¶¶302–305.
                                   14   Once the Administrative Committee finally obtained recordkeeping bids before
                                   15   hiring Fidelity effective April 1, 2016, the Plan received bids as low as $22 per
                                   16   participant, less than half the recordkeeping fee charged by Hewitt. SGD ¶¶264.
                                   17          As a result of the Administrative Committee’s failures of prudence described
                                   18   above, Hewitt received excessive fees from September 2010 through April 1, 2016.
                                   19   SGD ¶¶313–314. Other defined contribution plans of similar size and complexity
                                   20   obtained far lower base recordkeeping fees than were charged by Hewitt. SGD
                                   21   ¶¶315–317. Had the Administrative Committee obtained competitive bids during
                                   22   the class period, and leveraged the additional compensation received by Hewitt
                                   23   from Financial Engines, the Plan’s recordkeeping fees would have been reduced
                                   24   significantly. SGD ¶313. By failing to do so, the Administrative Committee caused
                                   25   the Plan and its participants to lose over $16.3 million. SGD ¶314.
                                   26   III.     Defendants’ failure to monitor Plan fiduciaries.
                                   27          Until September 20, 2011, Northrop’s Board of Directors had the fiduciary
                                   28   responsibility for appointing members of the Administrative and Investment
                                                                                       -6-                         NO. 16-CV-6794-AB (JCX)
                                                    PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 14 of 33 Page ID #:24822



                                    1   Committees, after which Northrop’s CEO assumed that duty. SGD ¶322. Yet the
                                    2   Committees never provided any written documentation to the Board regarding the
                                    3   Plan’s investment results, fees and expenses, service provider selection, or the basis
                                    4   for any fiduciary decisions by either committee. SGD ¶¶323–324. The Committees
                                    5   also did not provide any such information to the CEO until 2016. SGD ¶¶323–324.
                                    6                                            ARGUMENT
                                    7   I.        Legal Standards
                                    8        A.      Summary judgment is improper when material facts are disputed.
                                    9        The Court can grant Defendants summary judgment only if “there is no dispute
                                   10   as to any material fact” and they are “entitled to judgment as a matter of law.” Fed.
                                   11   R. Civ. P. 56(a). The Court “must view the evidence in the light most favorable to
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        the nonmoving party and draw all reasonable inference in the nonmoving party’s
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   favor.” Rookaird v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018). As to issues
                                   14   on which Defendants bear the burden of proof at trial—i.e., “objective” prudence,
                                   15   the statute of limitations, and prohibited transaction exemptions, 29 U.S.C.
                                   16   §1108(b)(2)—Defendants “must affirmatively demonstrate that no reasonable trier
                                   17   of fact could find other than” for them. Id.; Colt Int’l Clothing Inc. v. Quasar Sci.,
                                   18   LLC, No. 16-3040-AB, 2017 WL 5592898, at *2 (C.D. Cal. Nov. 8, 2017).
                                   19        The Court’s “task is not to weigh conflicting evidence, but rather to ask whether
                                   20   the non-moving party has produced sufficient evidence to permit the fact finder to
                                   21   hold in his favor.” Ingram v. Martin Marietta Long Term Disability Income Plan,
                                   22   244 F.3d 1109, 1114 (9th Cir. 2001) (citing Anderson v. Liberty Lobby, Inc., 477
                                   23   U.S. 242, 249 (1986)). “Resolution of factual disputes should be through the usual
                                   24   crucible of bench trial or hearing, with evidence subject to scrutiny and witnesses
                                   25   subject to cross-examination.” Animal Legal Def. Fund v. U.S. Food & Drug
                                   26   Admin., 836 F.3d 987, 990 (9th Cir. 2016). “[R]ather than ‘weigh the merit of
                                   27   [competing] inferences,’” the Court “‘must adopt the inference that is most
                                   28   favorable to the nonmoving party.’” Fuller v. Idaho Dep’t of Corr., 865 F.3d 1154,
                                                                                       -7-                         NO. 16-CV-6794-AB (JCX)
                                                    PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 15 of 33 Page ID #:24823



                                    1   1166 (9th Cir. 2017), cert. denied, 138 S. Ct. 1345 (2018) (quoting Hauk v. JP
                                    2   Morgan Chase Bank USA, 552 F.3d 1114, 1123–24 (9th Cir. 2009)).
                                    3      “Expert opinion evidence is itself sufficient to create a genuine issue of
                                    4   disputed fact sufficient to defeat a summary judgment motion.” Thomas v. Newton
                                    5   Int’l Enterprises, 42 F.3d 1266, 1270 (9th Cir. 1994); Triton Energy Corp. v.
                                    6   Square D Co., 68 F.3d 1216, 1222 (9th Cir. 1995) (expert opinion may defeat
                                    7   summary judgment). If the Court must weigh “conflicting expert evidence” to
                                    8   resolve an issue of fact, summary judgment is improper. Sonner v. Schwabe N. Am.,
                                    9   Inc., 911 F.3d 989, 993 (9th Cir. 2018) (per curiam); Scharf v. U.S. Atty. Gen., 597
                                   10   F.2d 1240, 1243 (9th Cir. 1979); Lewert v. Boiron, Inc., 212 F. Supp. 3d 917, 937
                                   11   (C.D. Cal. 2016) (Birotte Jr., J.) (denying summary judgment where case “boil[ed]
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        down to a battle of the experts”), aff’d, 742 F. App’x 282 (9th Cir. 2018).
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13      Similarly, trial by affidavit is improper. Anderson., 477 U.S. at 255; Blair
                                   14   Foods Inc. v. Ranchers Cotton Oil, 610 F.2d 665, 668 n.3 (9th Cir. 1980). Most of
                                   15   Defendants’ material factual assertions are based upon unsubstantiated, self-serving
                                   16   declarations from Northrop executives Dennis Newberry and Michael Lyster,
                                   17   which carry little, if any, evidentiary weight. See, e.g., Nehad v. Mukasey, 535 F.3d
                                   18   962, 968 (9th Cir. 2008) (self-serving declaration was “deserving of minimal
                                   19   weight”). “The credibility of witnesses is almost categorically a trial issue, which
                                   20   means that, if bias is an evident factor, summary judgment is not generally
                                   21   indicated.” Alameda Books, Inc. v. City of Los Angeles, 631 F.3d 1031, 1042–43
                                   22   (9th Cir. 2011) (citation omitted). “Summary judgment is an inappropriate vehicle
                                   23   for resolving claims that depend on credibility determinations.” Earp v. Ornoski,
                                   24   431 F.3d 1158, 1170 (9th Cir. 2005). Because they are Northrop executives and
                                   25   were deeply involved in claimed unlawful actions, the bias of Newberry’s and
                                   26   Lyster’s declarations is evident and the veracity of their unsubstantiated
                                   27   declarations depends on determining their credibility. Cross examination of
                                   28   Defendants’ hostile witnesses at trial is necessary to appraise the weight and
                                                                                    -8-                         NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 16 of 33 Page ID #:24824



                                    1   credibility of their testimony. Blair, 610 F.2d at 668 n.3.
                                    2       B.    ERISA imposes strict fiduciary standards and liability.
                                    3       To protect the interests of workers, “Congress commodiously imposed fiduciary
                                    4   standards on persons whose actions affect the amount of benefits retirement plan
                                    5   participants will receive.” John Hancock Mut. Life Ins. Co. v. Harris Tr. & Sav.
                                    6   Bank, 510 U.S. 86, 96 (1993); see 29 U.S.C. §1001(b). ERISA’s strict duties derive
                                    7   from the common law of trusts and “are the highest known to the law.” Tibble III,
                                    8   843 F.3d at 1197 (quoting Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir. 1996)).
                                    9       First, a fiduciary must “discharge his duties with respect to a plan solely in the
                                   10   interest of the participants and beneficiaries and—(A) for the exclusive purpose of:
                                   11   (i) providing benefits to participants and their beneficiaries; and (ii) defraying
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        reasonable expenses of administering the plan[.]” 29 U.S.C. §1104(a)(1)(A).
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   Second, “[a]n ERISA fiduciary must discharge his responsibility ‘with the care,
                                   14   skill, prudence, and diligence’ that a prudent person ‘acting in a like capacity and
                                   15   familiar with such matters’ would use.” Tibble III, 843 F.3d at 1197 (quoting Tibble
                                   16   II, 135 S.Ct. at 1828); 29 U.S.C. §1104(a)(1)(B). A fiduciary who breaches its
                                   17   duties is “personally liable” for any resulting “losses to the plan” and is subject to
                                   18   appropriate equitable relief. 29 U.S.C. §1109(a).
                                   19       To supplement the general fiduciary duties of §1104, Congress categorically
                                   20   barred “certain transactions deemed ‘likely to injure’” a plan, including transactions
                                   21   with “parties in interest” such as plan service providers. Harris Tr. & Sav. Bank v.
                                   22   Salomon Smith Barney Inc., 530 U.S. 238, 241−42 (2000)(citation omitted); see 29
                                   23   U.S.C. §1106(a), §1002(14)(B). To qualify for an exemption from a §1106(a)
                                   24   prohibited transaction, the fiduciary has the burden of proving that the provider’s
                                   25   compensation was “no more than reasonable.” 29 U.S.C. §1108(b)(2); see Howard,
                                   26   100 F.3d at 1488 (burden on fiduciary to prove it qualified for §1108 exemption).
                                   27       These duties are ongoing and require fiduciaries to eliminate excessive fees and
                                   28   imprudent investments and cease prohibited transactions, no matter how long ago
                                                                                    -9-                         NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 17 of 33 Page ID #:24825



                                    1   those practices started. Tibble III, 843 F.3d at 1197; Tibble II, 135 S.Ct. at 1828–29.
                                    2   II.     Defendants breached their fiduciary duties (Counts II and III).
                                    3         A claim for relief under §1132(a)(2) and §1109(a) has three elements: (1) a plan
                                    4   fiduciary, (2) breached an ERISA-imposed duty, and (3) caused a loss to the plan.
                                    5   Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594–95 (8th Cir. 2009); Leckey v.
                                    6   Stefano, 501 F.3d 212, 225–26 (3d Cir. 2007); see 29 U.S.C. §1109(a). Because the
                                    7   Committees are undisputedly Plan fiduciaries (Defs.’ SUF ¶¶8, 65), the issue before
                                    8   the Court is whether a reasonable trier of fact could find that Defendants acted
                                    9   imprudently and thereby caused a loss to the Plan. The answer is yes.
                                   10         Regarding the breach element, Plaintiffs have the burden at trial to show that a
                                   11   fiduciary failed to act loyally or with sufficient “care, skill, prudence, and
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        diligence”—what Defendants (at 6) call “procedural” imprudence. See 29 U.S.C.
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   §1104(a)(1). This “inquiry into whether a fiduciary acted with loyalty and care …
                                   14   focuses on the thoroughness of the fiduciary’s investigation.” Howard, 100 F.3d at
                                   15   1488. Because the prudence inquiry “involves the application of a reasonableness
                                   16   standard, rarely will such a determination be appropriate on a motion for summary
                                   17   judgment.” Terraza v. Safeway Inc., 241 F. Supp. 3d 1057, 1078 (N.D. Cal. 2017)
                                   18   (citation, quotation marks omitted); Roth v. Sawyer-Cleator Lumber Co., 16 F.3d
                                   19   915, 919 (8th Cir. 1994) (“[W]hat the trustees did and whether what they did was
                                   20   reasonable are factual questions that preclude granting them summary judgment.”).
                                   21         Although Defendants argue that Plaintiffs must additionally show that the
                                   22   Committees’ decisions were “substantively” or “objectively” imprudent (Mem. 6,
                                   23   Concl. Law ¶2), that is wrong. Nothing in the statute requires such a showing—
                                   24   imprudent conduct is sufficient to establish a breach. 29 U.S.C. §1104(a)(1); Doc.
                                   25   68 at 19:14–17; Harris v. Amgen, Inc., 788 F.3d 916, 936 (9th Cir. 2014), vacated
                                   26   on other grounds, 573 U.S. 942 (2014) (the “test of prudence is one of conduct, not
                                   27   results”). The concept of “objective” prudence refers to whether the breach caused
                                   28   the claimed loss to the plan. Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 363–
                                                                                      - 10 -                      NO. 16-CV-6794-AB (JCX)
                                                   PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 18 of 33 Page ID #:24826



                                    1   64 (4th Cir. 2014); Roth, 16 F.3d at 919. The burden is on the errant fiduciary, not
                                    2   the participant: “once an ERISA plaintiff has shown a breach of fiduciary duty and
                                    3   loss to the plan, the burden shifts to the fiduciary to prove that such loss was not
                                    4   caused by its breach, that is, to prove that the resulting investment decision was
                                    5   objectively prudent.” Brotherston v. Putnam Investments, LLC, 907 F.3d 17, 39 (1st
                                    6   Cir. 2018), pet. for cert. pending, No. 18-926 (Jan. 11, 2019) (citing Tatum, 761
                                    7   F.3d at 363; McDonald v. Provident Indem. Life Ins. Co., 60 F.3d 234, 237 (5th Cir.
                                    8   1995); Martin v. Feilen, 965 F.2d 660, 671 (8th Cir. 1992)). This is a “long-
                                    9   recognized trust law principle.” Tatum, 761 F.3d at 363. As the Supreme Court and
                                   10   Ninth Circuit have emphasized, “courts often must look to the law of trusts” to
                                   11   interpret ERISA. Tibble II, 135 S.Ct. at 1828; Tibble III, 843 F.3d at 1197 (same).
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        Accordingly, while the Ninth Circuit has yet to address the burden-shifting issue,1
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   the court would likely follow the long-standing trust law rule.
                                   14        Proving that a decision was “objectively prudent” is a “difficult” burden for the
                                   15   fiduciary. Tatum, 761 F.3d at 365. “Courts do not take kindly to arguments by
                                   16   fiduciaries who have breached their obligations that, if they had not done this,
                                   17   everything would have been the same.” Id. (quoting In re Beck Indus., Inc., 605
                                   18   F.2d 624, 636 (2d Cir. 1979) (Friendly, J.)). It requires the fiduciary to show “that
                                   19   despite its imprudent decision-making process … a hypothetical prudent fiduciary
                                   20   would have made the same decision anyway.” Id. at 363; Roth, 16 F.3d at 919. The
                                   21
                                         1
                                   22      In Wright v. Oregon Metallurgical Corp., 360 F.3d 1090 (9th Cir. 2004)—which
                                        Defendants do not even cite on this point—the Ninth Circuit stated without analysis
                                   23
                                        that “a plaintiff must show a causal link between the failure to investigate and the
                                   24   harm suffered by the plan.” Id. at 1099. Wright was addressing the so-called
                                   25
                                        “presumption of prudence” applied by some courts in the specific context of claims
                                        that an employer’s stock was imprudent. Id. at 1097–99. Wright did not address the
                                   26   question of whether burden-shifting on causation applies outside of the employer
                                   27
                                        stock context when the plaintiff shows a breach and plan losses. And the Supreme
                                        Court later rejected the “presumption of prudence,” thereby abrogating Wright.
                                   28   Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 417–18 (2014).
                                                                                     - 11 -                      NO. 16-CV-6794-AB (JCX)
                                                  PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 19 of 33 Page ID #:24827



                                    1   “would have” test requires proof that a hypothetical prudent fiduciary likely would
                                    2   have done what defendants did, not merely that any fiduciary might have done the
                                    3   same thing under “even the most remote possibilities.” Tatum, 761 F.3d at 365
                                    4   (citation omitted). Just like the prudence question, this “is a fact-intensive inquiry
                                    5   that is not susceptible to summary judgment in this case.” Roth, 16 F.3d at 919.
                                    6       In sum, once Plaintiffs show a genuine dispute regarding breach and loss, the
                                    7   burden shifts to Defendants to prove that the trier of fact could only conclude that a
                                    8   hypothetical prudent fiduciary would have maintained an active management
                                    9   structure for the Emerging Markets Fund, would have failed to seek bids for lower
                                   10   recordkeeping fees, and would have failed to monitor the $6 million that Hewitt
                                   11   received from Financial Engines. As shown below, Plaintiffs easily meet their
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        burden regarding breach and Plan losses; Defendants have not remotely met theirs.
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13       A.    The Investment Committee breached its duties regarding the
                                   14             Emerging Markets Fund, resulting in massive Plan losses.
                                   15       Defendants claim summary judgment is warranted because Plaintiffs’
                                   16   allegations are “false,” while the ITA’s process and the Fund’s investment strategy
                                   17   were prudent as a matter of law. Mem. 5–10. These arguments are meritless.
                                   18              1.     The purported delegation to the ITA did not relieve the
                                   19                     Investment Committee of its fiduciary duties.
                                   20       Defendants rely heavily on the actions of Northrop’s ITA department, with little
                                   21   evidence regarding the Investment Committee’s conduct. See, e.g., Defs.’ SUF
                                   22   ¶¶21–52 (discussing ITA activities); Newberry Decl. ¶¶13–27 (“ITA Processes and
                                   23   Procedures in Monitoring NGSP Funds”); id. ¶¶28–30, 33, 40, 44 (“the ITA
                                   24   determined”; “the ITA conducted”; “the ITA analyzed”; “the ITA considered”; “the
                                   25   ITA’s work”) (emphases added). The ITA is not the named fiduciary, nor is it a
                                   26   defendant in this action. Its actions have little bearing on whether the Investment
                                   27   Committee acted with the “care, skill, prudence, and diligence” required by ERISA.
                                   28   Indeed, in seeking dismissal of Northrop Grumman Corp. from the fiduciary breach
                                                                                    - 12 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 20 of 33 Page ID #:24828



                                    1   counts, Defendants emphasized (and the Court agreed) that ERISA generally does
                                    2   not impute the actions of one entity to another entity. See Doc. 146 at 6–8. That
                                    3   principle cuts both ways—Defendants cannot now claim that the actions of the ITA
                                    4   are imputed to the Committee to prove that the Committee itself was prudent.
                                    5       To the extent Defendants claim the Investment Committee delegated “day-to-
                                    6   day responsibility for selecting investment managers and investment options” to the
                                    7   ITA (Mem. 2), the purported delegation did not relieve the Investment Committee
                                    8   of its fiduciary duties. Although a named fiduciary may designate another to “carry
                                    9   out fiduciary responsibilities,” the plan document must “expressly” authorize the
                                   10   designation. See 29 U.S.C. §1105(c)(1)(B). Here, the Plan document expressly
                                   11   provided for delegation of the Administrative Committee’s duties. SGD ¶137. The
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        Plan also expressly provided that the Board (and later CEO) “may delegate to the
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   Investment Committee the responsibility to appoint and terminate Trustees and
                                   14   Investment Managers, to allocate Plan assets, to formulate investment policies, and
                                   15   to instruct the Trustee or Investment Manager.” SGD ¶137 (emphasis added). The
                                   16   Plan did not, however, authorize the Board or CEO to delegate those duties to any
                                   17   other entity such as the ITA, nor did it authorize the Investment Committee to do
                                   18   so. Thus, any purported delegation to the ITA did not relieve the Investment
                                   19   Committee of its fiduciary duties regarding the Fund. Cf. 29 U.S.C. §1105(c)(2);
                                   20   see also 29 U.S.C. §1104(a)(1)(D) (fiduciaries must comply with plan documents);
                                   21   id. §1110(a) (“any provision in an agreement or instrument which purports to
                                   22   relieve a fiduciary from responsibility or liability for any responsibility, obligation,
                                   23   or duty under this part shall be void as against public policy.”).
                                   24       Because the Investment Committee was not relieved of its duties, the ITA was
                                   25   effectively a mere consultant to the Committee, with the Committee retaining the
                                   26   duty to review and approve any ITA recommendation. While a named fiduciary
                                   27   may rely on consultants, such advice is not a “whitewash” or “magic wand that
                                   28   fiduciaries may simply wave over a transaction to ensure that their responsibilities
                                                                                    - 13 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 21 of 33 Page ID #:24829



                                    1   are fulfilled.” Howard, 100 F.3d at 1489–90 (citation omitted). The Committee
                                    2   “cannot reflexively and uncritically adopt investment recommendations.” Tibble v.
                                    3   Edison Int’l (Tibble I), 729 F.3d 1110, 1138 (9th Cir. 2011), vacated on other
                                    4   grounds, 135 S.Ct. 1823 (2015) (reliance on investment consultant’s reports did not
                                    5   satisfy duty of prudence). Rather, the fiduciary has a “duty to exercise his own
                                    6   judgment in the light of the information and advice which he receives.” Donovan v.
                                    7   Mazzola, 716 F.2d 1226, 1234 (9th Cir. 1983) (citation omitted).
                                    8      As discussed next, the Investment Committee failed to exercise its own
                                    9   judgment, instead reflexively and uncritically adopting the ITA’s advice.
                                   10             2.      The Investment Committee failed to exercise its own
                                   11                     judgment and make a reasoned decision, causing Plan losses.
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                           “[T]he most basic of ERISA’s investment fiduciary duties” is “the duty to
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   conduct an independent investigation into the merits of a particular investment.” In
                                   14   re Unisys Sav. Plan Litig., 74 F.3d 420, 435 (3d Cir. 1996). When making
                                   15   investment decisions, prudence requires fiduciaries to “balance the relevant factors
                                   16   and make a reasoned decision[.]” George v. Kraft Foods Global, Inc., 641 F.3d
                                   17   786, 796 (7th Cir. 2011); Tatum, 761 F.3d at 358, 369. The failure to make a
                                   18   decision “under circumstances in which a prudent fiduciary would have done so is a
                                   19   breach of the prudent man standard of care.” George, 641 F.3d at 796 (citing
                                   20   DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 420–21 (4th Cir. 2007)).
                                   21      Moreover, “‘cost-conscious management is fundamental to prudence in the
                                   22   investment function,’ and should be applied ‘not only in making investments but
                                   23   also in monitoring and reviewing investments.’” Tibble III, 843 F.3d at 1197–98
                                   24   (quoting RESTATEMENT (THIRD) OF TRUSTS §90, cmt. b). Thus, the choice between
                                   25   high-cost actively managed funds and much lower-cost passive funds is a
                                   26   fundamental aspect of a fiduciary’s duty. When a fiduciary eliminates active
                                   27   management for some market segments due to the “challenges of selecting
                                   28   consistently successful active managers” and the “low costs of indexing,” a trier
                                                                                    - 14 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 22 of 33 Page ID #:24830



                                    1   could reasonably find that a prudent fiduciary “would not have retained actively
                                    2   managed investments” for other market segments. George v. Kraft Foods Global,
                                    3   Inc., 814 F. Supp. 2d 832, 853 (N.D. Ill. 2011) (denying summary judgment).
                                    4       The Seventh Circuit’s opinion in George is instructive. There, the plaintiffs
                                    5   alleged that two plan funds had an imprudent structure that caused the funds to
                                    6   underperform an alternative structure that the fiduciaries could have used. 641 F.3d
                                    7   at 792–95. The district court granted summary judgment, based on various
                                    8   documents showing extensive discussions among the plan fiduciaries “regarding
                                    9   the costs and benefits” of both structures. Id. at 794–95. The Seventh Circuit
                                   10   reversed. “Despite all this discussion” of the issue by the fiduciaries, the court could
                                   11   “find nothing in the record indicating that defendants ever made a decision on these
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        matters—i.e., that they actually determined whether the costs of making changes to
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   the [funds] outweighed the benefits, or vice versa.” Id. at 795. The record did not
                                   14   reveal whether maintaining the fund’s structure was “the result of a deliberate
                                   15   decision,” as opposed to inertia. Id. at 795–96. “Thus, viewing the evidence in the
                                   16   light most favorable to plaintiffs,” the court concluded “that no Plan fiduciary ever
                                   17   made a decision” between the two structures, and remanded for trial. Id. at 796.
                                   18       The same reasoning applies here. There is no evidence that the Investment
                                   19   Committee made a reasoned, deliberate decision to maintain an active management
                                   20   strategy for the EM Fund in late 2010 when the other core funds were changed to
                                   21   passive management, and to maintain the active structure until December 2014. See
                                   22   George, 641 F.3d at 795 (defendants failed to cite “a document or affidavit, or any
                                   23   deposition testimony,” showing a decision by the fiduciary). For several years after
                                   24   2010, the Investment Committee failed to review the relative strengths and
                                   25   weaknesses of passive and active management for the EM Fund. SGD ¶¶192, 194;
                                   26   cf. Tibble III, 843 F.3d at 1197 (fiduciaries must “reevaluat[e] the trust’s
                                   27   investments periodically”) (quoting Tibble II, 135 S.Ct. at 1828). Although
                                   28   Defendants cite other documents prepared by the ITA between May 17, 2010 and
                                                                                    - 15 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 23 of 33 Page ID #:24831



                                    1   November 11, 2013, those documents were never presented to the Investment
                                    2   Committee. SGD ¶193. As in George, the record viewed most favorably to
                                    3   Plaintiffs shows at most that some Northrop personnel analyzed or discussed the
                                    4   issue. But whether the Investment Committee ever made a reasoned decision
                                    5   regarding the EM Fund’s strategy is genuinely disputed.
                                    6       The Investment Committee’s failure to make a reasoned decision harmed the
                                    7   Plan. When the Committee finally requested a recommendation regarding the EM
                                    8   Fund from the ITA on May 15, 2014—more than three years after moving the other
                                    9   core investment options to passive management—the Committee approved the
                                   10   ITA’s recommendation to increase the Fund’s passive allocation to 100%. SGD
                                   11   ¶200. Had the Investment Committee engaged in such a review in 2010 when the
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        other funds moved to passive management, it would have concluded at that time
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   that a 100% passive investment strategy for the EM Fund would best serve the
                                   14   Plan. The failure to transition the fund to passive management by December 2010
                                   15   caused over $28.4 million in Plan losses. SGD ¶242.
                                   16              3.      Defendants’ “false allegations” argument actually confirms
                                   17                      the presence of material disputes of fact.
                                   18       In attempting to demonstrate prudence, Defendants (at 7–9) dispute the truth of
                                   19   three isolated allegations in the 44-page SAC: (1) the EM Fund had an “active
                                   20   management” strategy until late 2014; (2) Defendants “took no action”; and (3)
                                   21   Defendants “at no point” made a decision between active and passive management.
                                   22   In fact, each of these allegations is true, or at least genuinely disputed.
                                   23       Until the end of 2014, the EM Fund’s investment objective, as set forth in the
                                   24   Plan’s Investment Policy Statement, was to generate investment returns that
                                   25   exceeded its benchmark index net of fees. SGD ¶¶146–149. This by definition is an
                                   26   active investment strategy. SGD ¶145. Defendants assert that this allegation is
                                   27   “false” because a portion of the EM Fund portfolio was passively managed prior to
                                   28   2014. But nowhere does the SAC claim that 100% of the Fund’s assets were
                                                                                     - 16 -                      NO. 16-CV-6794-AB (JCX)
                                                  PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 24 of 33 Page ID #:24832



                                    1   actively managed until that time. Regardless of whether a portion of the portfolio
                                    2   was passive, the strategy for the Fund as a whole was indisputably to beat a
                                    3   benchmark—the very definition of active management. SGD ¶¶146–147.
                                    4       Defendants’ dispute regarding the truth of allegations that Defendants “took no
                                    5   action” and “at no point” made a decision again relies on the actions of the ITA,
                                    6   which is not a “Defendant.” The actual Defendants—the Investment Committee and
                                    7   its members—indeed took no action and at no point made a reasoned decision.
                                    8              4.      The Emerging Markets Fund was not objectively prudent.
                                    9       Defendants have not proven that a prudent fiduciary would have continued
                                   10   using active management in the Emerging Markets Fund after 2010, and substantial
                                   11   evidence shows that doing so was objectively imprudent. Prior to the 2010 decision
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        to use a passive strategy for the Plan’s other core investments, the EM Fund’s
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   active strategy had consistently failed to meet its objective of generating returns
                                   14   that exceeded its benchmark index after fees. SGD ¶¶183–189. Other data available
                                   15   to Defendants in 2010 overwhelmingly demonstrates that active managers in
                                   16   emerging markets were unable to outperform their benchmarks net of fees. SGD
                                   17   ¶¶202–204, 206–207, 235–238. The characteristics of the Plan’s EM Fund also
                                   18   indicated that it was highly unlikely to outperform. SGD ¶¶211–220. A prudent
                                   19   fiduciary who analyzed these data would not have continued using the same active
                                   20   management strategy in the EM Fund. Cf. Tatum, 761 F.3d at 363–64.
                                   21       While Defendants’ expert provides opinions regarding the emerging markets
                                   22   segment generally, he cites no facts suggesting that the Plan’s Emerging Markets
                                   23   Fund was objectively prudent. SGD ¶¶221–226. He expressly disclaims any
                                   24   opinion that the Plan’s EM Fund was well suited for active management, had an
                                   25   appropriate strategy, or maintained prudent active managers. SGD ¶¶221–223. In
                                   26   contrast, Plaintiffs’ expert testifies that the information actually presented to the
                                   27   Investment Committee during 2010 was inadequate for the Committee to make an
                                   28   informed decision to maintain an active strategy in the EM Fund. SGD ¶228. He
                                                                                     - 17 -                      NO. 16-CV-6794-AB (JCX)
                                                  PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 25 of 33 Page ID #:24833



                                    1   showed that quantitative data that was available to the Investment Committee
                                    2   demonstrated that if a passive management strategy was employed for the Plan’s
                                    3   other investment options, the same decision should have been made for the EM
                                    4   Fund. SGD ¶¶230–239, 241. Objective data also showed that active managers in
                                    5   emerging markets funds were unable to outperform their benchmarks net of fees in
                                    6   order to justify paying higher investment management fees compared to passively
                                    7   managed funds. SGD ¶¶230–239, 202–204, 206–207.
                                    8      Defendants’ claim that continued active management was objectively prudent is
                                    9   undermined by the fact that the Committee ultimately moved to 100% passive
                                   10   management for the EM Fund in 2014. Defendants cite nothing that changed in
                                   11   2014 that suddenly rendered active management imprudent in the emerging markets
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        segment. Their expert specifically relies on data after 2014 suggesting that active
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   management was still the approach used by the majority of emerging markets
                                   14   funds. Defs.’ SUF ¶17. At a minimum, whether a prudent fiduciary would have
                                   15   transitioned to passive management before 2014 is materially disputed.
                                   16      B.     Defendants allowed Hewitt to receive unreasonable compensation.
                                   17      Fiduciaries must “minimize costs,” because “[w]asting beneficiaries’ money is
                                   18   imprudent[.]” Tibble III, 843 F.3d at 1197–98 (citation omitted). This includes a
                                   19   duty to use “the power the trust wields” to obtain more favorable fees. Id. at 1198.
                                   20   A fiduciary breaches its duty when it fails to “diligently investigate” and “monitor
                                   21   and control recordkeeping fees.” Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir.
                                   22   2014). Expert testimony that the Plan overpaid due to the fiduciaries’ “failure to
                                   23   solicit bids” periodically precludes summary judgment for the fiduciaries, even if
                                   24   the fiduciaries claim they relied on a consultant. George, 641 F.3d at 798–800. As
                                   25   discussed below, the Administrative Committee failed to diligently investigate or
                                   26   monitor Hewitt’s recordkeeping compensation and failed to wield the Plan’s
                                   27   negotiating leverage to obtain more favorable fees.
                                   28             1.      The Administrative Committee failed to use a prudent process
                                                                                    - 18 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 26 of 33 Page ID #:24834



                                    1                     to monitor and negotiate Hewitt’s fees.
                                    2       In George, the Seventh Circuit reversed summary judgment on similar facts.
                                    3   Kraft fiduciaries had not sought competitive bids for plan recordkeeping services
                                    4   since 1995. George, 641 F.3d at 798. Like Defendants here, Kraft asserted that
                                    5   ERISA did not require competitive bidding, and that it could simply rely on
                                    6   consultants’ opinions as to the reasonableness of recordkeeping fees. Id. The district
                                    7   court granted summary judgment, despite the opinion of plaintiffs’ expert that the
                                    8   fiduciaries acted imprudently in extending the contract without soliciting
                                    9   competitive bids, resulting in excessive fees of at least $16 per-participant. Id. The
                                   10   Seventh Circuit reversed, because the plaintiffs’ expert’s opinion “created a genuine
                                   11   issue of material fact” from which a reasonable fact-finder could conclude that
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        Kraft breached its fiduciary duty. Id. at 798–99 & n.10. The fact that Kraft used a
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   consultant was not dispositive, because the plaintiffs’ evidence of imprudence
                                   14   created a genuine dispute of fact. Id. at 799–800.
                                   15       Similarly, here, Plaintiffs’ expert found that the Administrative Committee’s
                                   16   near-ten-year failure to solicit competitive bids after hiring Hewitt in 2007 caused
                                   17   the Plan to overpay for recordkeeping. SGD ¶¶308, 313–314. That Defendants’
                                   18   delay in seeking bids here was somewhat shorter than in George is immaterial. In
                                   19   both cases, expert testimony established that a prudent fiduciary would have
                                   20   obtained bids more frequently, and that the failure to do so harmed the Plan. Even
                                   21   stronger than the George facts, Defendants’ own consultant (Weilyn) informed
                                   22   Northrop that similar plans were paying much lower fees for recordkeeping, yet the
                                   23   Administrative Committee still failed to obtain bids. SGD ¶¶254, 258, 311, 315.
                                   24       While Defendants correctly note (at 14) that ERISA does not contain an explicit
                                   25   “competitive bidding” mandate or require “any particular course of action,” it does
                                   26   require fiduciaries to meet the “prudent person” standard. Chao v. Merino, 452 F.3d
                                   27   174, 182 (2d Cir. 2006). Plaintiffs’ expert evidence shows that a prudent fiduciary
                                   28   in like circumstances would have solicited competitive bids more frequently,
                                                                                    - 19 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 27 of 33 Page ID #:24835



                                    1   creating “a genuine issue of material fact as to whether defendants acted prudently.”
                                    2   George, 641 F.3d at 798–99. Summary judgment is therefore improper.
                                    3       Aside from failing to obtain bids, the Administrative Committee’s process had
                                    4   other flaws. Northrop’s consultant (Weilyn), hired without the Administrative
                                    5   Committee’s input or approval, found that similar plans were paying much lower
                                    6   fees than Hewitt proposed, yet those findings were not given to the Administrative
                                    7   Committee. SGD ¶¶250–251, 253, 257, 258. The Committee also never approved
                                    8   the April 1, 2011 amendment to Hewitt’s contract nor determined whether the fee
                                    9   schedule was reasonable for Hewitt’s services. SGD ¶260; see also SGD ¶261.
                                   10       The Administrative Committee also failed to monitor all sources of Hewitt’s
                                   11   compensation—particularly the millions of dollars in kickbacks Hewitt received
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        from Financial Engines. Plaintiffs’ expert testifies that similarly situated plan
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   fiduciaries would have monitored and accounted for that additional stream of
                                   14   income in reviewing whether Hewitt’s fees were reasonable, and used that
                                   15   information to negotiate for a fee reduction. SGD ¶¶289, 291–292, 294–295. Thus,
                                   16   Defendants’ assertion (at 18) that “Plaintiffs have no evidence” that Defendants
                                   17   could have used the payments to Financial Engines “to negotiate less expensive
                                   18   recordkeeping or investment advisory services for the NGSP” is simply wrong. The
                                   19   Administrative Committee simply failed to do so.
                                   20       The cases cited by Defendants involved motions to dismiss, not summary
                                   21   judgment. Mem. 10–13. Before “discovery commences,” ERISA participants have
                                   22   no access to evidence that “the process by which the Plan was managed” was
                                   23   flawed. Braden, 588 F.3d at 596, 598. Here, with the benefit of discovery, Plaintiffs
                                   24   have presented such evidence. Regarding the non-precedential order in White v.
                                   25   Chevron Corp., 2018 WL 5919670 (9th Cir. Nov. 13, 2018), the Court already
                                   26   found that “the facts in White are distinguishable.” Doc. 68 at 21 (emphasis added).
                                   27   Defendants cite no facts that have changed since that determination.
                                   28       Although Defendants suggest (at 16) that courts have rejected similar claims
                                                                                    - 20 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 28 of 33 Page ID #:24836



                                    1   involving Financial Engines, the primary issue in those cases was whether a
                                    2   recordkeeper acts as a fiduciary when it negotiates an agreement with Financial
                                    3   Engines. See, e.g., Scott v. Aon Hewitt Fin., Advisors, LLC, No. 17-679, 2018 WL
                                    4   1384300, at *3–8 (N.D. Ill. Mar. 19, 2018). There is no similar claim here.
                                    5       Defendants mistakenly assert that “[a] fiduciary’s duty to monitor service
                                    6   providers’ fees … has never been held to include an obligation to monitor
                                    7   compensation a service provider receives from a third party[.]” Mem. 17. In fact,
                                    8   courts and the Department of Labor have repeatedly recognized the fiduciary duty
                                    9   to monitor revenue sharing—payments from third-party investment advisors to a
                                   10   plan’s recordkeeper. Tussey, 746 F.3d at 336 (fiduciary breached duty by failing to
                                   11   monitor “excessive revenue sharing” payments from mutual funds to recordkeeper);
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        Terraza, 241 F. Supp. 3d at 1081 (“[F]iduciaries must assure that the compensation
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   the plan pays directly or indirectly to [the service provider] for services is
                                   14   reasonable” by “taking into account … all fees or compensation received by [the
                                   15   service provider] … including any revenue sharing.”) (quoting DOL Adv. Op.
                                   16   2013-03A (July 3, 2013)); see Tibble I, 729 F.3d at 1130 (noting that Hewitt’s
                                   17   recordkeeping fees were paid by revenue sharing from “third party” mutual funds).
                                   18   The record shows that the Administrative Committee failed to satisfy that duty.
                                   19              2.     The Plan’s recordkeeping fees were excessive.
                                   20       Defendants cannot meet their burden to show that the Plan’s recordkeeping fees
                                   21   were objectively prudent. As Plaintiffs’ expert Martin Schmidt testifies, Hewitt
                                   22   received excessive fees throughout the class period until April 1, 2016, while
                                   23   similar plans paid far lower recordkeeping fees than Hewitt charged. SGD ¶¶313–
                                   24   317. Although Defendants attempt to dismiss Schmidt’s fee opinions as “mere
                                   25   speculation” (Mem. 16), his opinions are admissible and thus create a genuine issue
                                   26   of material fact. George, 641 F.3d at 798–99. Had the Administrative Committee
                                   27   acted as a prudent fiduciary by soliciting competitive bids at 3–5 year intervals and
                                   28   using the Financial Engines arrangement to negotiate a lower fee with Hewitt, the
                                                                                    - 21 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 29 of 33 Page ID #:24837



                                    1   Plan would have avoided $16.3 million in losses. SGD ¶314.
                                    2      C.     Defendants violated 29 U.S.C. §1104(a)(1)(A).
                                    3      Contrary to Defendants’ argument (at 19–20), ERISA does not require proof
                                    4   that a fiduciary had a certain state of mind in order to find a breach of 29 U.S.C.
                                    5   §1104(a)(1)(A). Also wrong is Defendants’ suggestion (at 19) that the same facts
                                    6   cannot show both imprudence and disloyalty: “A fiduciary’s duty of care overlaps
                                    7   the duty of loyalty.” Bussian v. RJR Nabisco, Inc., 223 F.3d 286, 299 (5th Cir.
                                    8   2000)(emphasis added); Donovan v. Bierwirth, 680 F.2d 263, 271 (2d Cir.
                                    9   1982)(“Sections 404(a)(1)(A) and (B) impose … overlapping standards.”).
                                   10      Defendants also ignore that §1104(a)(1)(A) incorporates a duty to incur only
                                   11   “reasonable expenses.” 29 U.S.C. §1104(a)(1)(A)(ii). In light of Plaintiffs’ evidence
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        that Defendants caused the Plan to incur expenses that benefited Hewitt and the EM
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   Fund’s managers at the expense of participants, the trier of fact could reasonably
                                   14   find that Defendants acted other than “solely in the interest of the participants” and
                                   15   for the exclusive purpose of “providing benefits” and “defraying reasonable
                                   16   expenses” of administration. 29 U.S.C. §1104(a)(1)(A).
                                   17      Even under Defendants’ interpretation of the statute, summary judgment is
                                   18   improper. Maintaining an active strategy in the EM Fund directly benefited
                                   19   Northrop Grumman because Wellington was an emerging markets manager for
                                   20   both the Plan and Northrop’s pension plan. SGD ¶182. Because Wellington’s
                                   21   investment management fees were based on the combined 401(k) and pension
                                   22   assets, had the Plan removed Wellington, Northrop Grumman would have been
                                   23   charged higher fees in the pension plan. Id. Raj Chandhok, a member of the
                                   24   Investment Committee, was aware of the benefit Northrop would receive by
                                   25   maintaining Wellington as an Emerging Markets Fund manager. Id.
                                   26      Regarding Count II, Hewitt was a “total benefits outsourcing provider,”
                                   27   meaning it provided administrative services for Northrop’s defined benefit, health
                                   28   and welfare, and non-qualified plans in addition to the Plan. SGD ¶321. Using a
                                                                                    - 22 -                      NO. 16-CV-6794-AB (JCX)
                                                 PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 30 of 33 Page ID #:24838



                                    1   total benefits outsourcing provider benefited Northrop at the Plan’s expense
                                    2   because the arrangement caused the Plan to pay higher recordkeeping fees than
                                    3   would have been charged by a defined contribution-only provider. SGD ¶¶264, 321.
                                    4   This was shown by bids the Plan received in 2014 from Voya, which were much
                                    5   lower than the bids of total benefits outsourcing providers. SGD ¶264. Allowing a
                                    6   401(k) plan’s assets to be used to subsidize corporate services in this manner is a
                                    7   breach of the duty of loyalty. Tussey, 746 F.3d at 336.
                                    8   III.     Defendants committed prohibited transactions (Count VI).
                                    9          Defendants cannot dispute that Hewitt and the EM Fund managers are “parties
                                   10   in interest” who furnished “services” in exchanges for “assets of the plan.” 29
                                   11   U.S.C. §1106(a)(1)(C), (D); §1002(14)(B). Instead, Defendants argue that the
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        statute should not be interpreted to cover payments to service providers. Mem. 22.
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   Defendants are wrong: §1106(a) “begins with the premise that virtually all
                                   14   transactions between a plan and a party in interest are prohibited, unless a statutory
                                   15   or administrative exemption applies.” Kanawi v. Bechtel Corp., 590 F. Supp. 2d
                                   16   1213, 1222 (N.D.Cal. 2008). The DOL explains that “a service relationship
                                   17   between a plan and a service provider” constitutes a prohibited transaction, but
                                   18   ERISA provides for exemptions if the fiduciary shows that the service was
                                   19   necessary and the compensation was reasonable. Reasonable Contract or
                                   20   Arrangement Under Section 408(b)(2)—Fee Disclosure, 77 Fed.Reg. 5632, 5632
                                   21   (Feb. 3, 2012); 29 C.F.R. §2550.408b-2. Evidence of payments to a recordkeeper
                                   22   “in exchange for services rendered to the Plan” establishes a violation of §1106(a).
                                   23   Braden, 588 F.3d at 601–02; Abraha v. Colonial Parking, Inc., 243 F. Supp. 3d
                                   24   179, 190 (D.D.C. 2017) (payment of “excessive fees from the assets of the Plan” to
                                   25   a party in interest violates §1106(a)(1)(C) and (D)); In re Regions Morgan Keegan
                                   26   ERISA Litig., 692 F. Supp. 2d 944, 961–62 (W.D. Tenn. 2010) (payments from plan
                                   27   to investment managers violated §1106(a)(1)(C) and (D)).
                                   28          While Defendants rely on out-of-circuit district court cases which construed
                                                                                       - 23 -                      NO. 16-CV-6794-AB (JCX)
                                                    PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 31 of 33 Page ID #:24839



                                    1   §1106(a) narrowly, controlling authority holds that ERISA’s prohibited transaction
                                    2   provisions “should be construed broadly in order to effectuate Congress’s
                                    3   ‘overriding concern with the protection of plan participants and beneficiaries.’”
                                    4   Patelco Credit Union v. Sahni, 262 F.3d 897, 908 (9th Cir. 2001) (citation omitted);
                                    5   Ronches v. Dickerson Employee Benefits, Inc., No. 09-4279, 2009 WL 10669571,
                                    6   *18 (C.D. Cal. Oct. 30, 2009) (“§1106 must be read broadly”) (Morrow, J.).
                                    7        Defendants’ second argument, that the payments qualify for “the statutory safe
                                    8   harbor of 29 U.S.C. § 1108(b)” (Mem. 23), also fails. Defendants bear the burden
                                    9   of proof on this affirmative defense. Howard, 100 F.3d at 1488. For the same
                                   10   reasons that there are material disputes regarding Counts II and III, Defendants
                                   11   have not met their burden to show that the payments to Hewitt and the EM Fund’s
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        managers were indisputably “no more than reasonable.” 29 U.S.C. §1108(b)(2).
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   The testimony of Plaintiffs’ expert and Defendants’ own consultant shows that
                                   14   Hewitt’s fees were excessive. SGD ¶¶256, 258, 313–317. The EM Fund’s high
                                   15   active management fees were unreasonable because they were not justified by even
                                   16   an expectation of superior performance. SGD ¶¶150, 156, 167, 171, 183–189.
                                   17   Identical recordkeeping services and superior investment management were
                                   18   available at much lower cost. SGD ¶¶165, 173, 181, 256, 264, 313, 315–317.
                                   19        Defendants’ statute of repose argument was rejected by the Supreme Court in
                                   20   Tibble II, 135 S.Ct. at 1828–29.2 As Judge Morrow found, Tibble II compels the
                                   21   conclusion that fiduciaries have a continuing duty “not to engage in prohibited
                                   22   transactions.” In re Northrop Grumman Corp. ERISA Litig., No. 06-6213, 2015 WL
                                   23   10433713, at *26 (C.D. Cal. Nov. 24, 2015). Defendants are not immunized merely
                                   24   because their first violation occurred outside of the 6-year period. “[E]ach
                                   25   payment” within the six-year period was a separate violation and triggered a new
                                   26   limitations period. Id.; see Tibble II, 135 S.Ct. at 1829; Wildman v. Am. Century
                                   27    2
                                          Tibble II abrogated David v. Alphin, 704 F.3d 327, 340–41 (4th Cir. 2013), cited
                                   28   by Defendants (at 23). See Tibble I, 729 F.3d at 1120 (relying upon David).
                                                                                     - 24 -                      NO. 16-CV-6794-AB (JCX)
                                                  PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 32 of 33 Page ID #:24840



                                    1   Servs., LLC, 237 F. Supp. 3d 918, 924–25 (W.D. Mo. 2017); Dole v. Formica, No.
                                    2   87-2955, 1991 WL 317040, at *8 (N.D. Ohio Sep. 30, 1991) (a new §1106(a)(1)(C)
                                    3   claim arose “each time the Funds paid the Union an excessive administrative fee”).
                                    4   IV.     Defendants failed to prudently monitor Plan fiduciaries (Count VII).
                                    5         The Committees never provided any written documentation to the Board
                                    6   regarding the Plan’s investment results, fees and expenses, service provider
                                    7   selection, or the basis for their fiduciary decisions. SGD ¶¶323–324. They also did
                                    8   not provide any such information to the CEO until 2016. SGD ¶323. The trier of
                                    9   fact could thus easily find that a prudent fiduciary in that position would have used
                                   10   more diligent oversight to ensure that the Plan was being managed prudently.
                                   11         Moreover, as described above, the Investment Committee failed to exercise
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200




                                        oversight of the ITA department’s review of the Emerging Markets Fund, and the
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13   Administrative Committee failed to exercise oversight of Northrop personnel
                                   14   involved with reviewing and amending Hewitt’s fees. The monitoring claims
                                   15   against the Committees thus present genuine disputes of fact.
                                   16   V.      Committee members are personally liable for the Committees’ breaches.
                                   17         Defendants cite no authority for their theory that individual fiduciaries avoid
                                   18   liability unless they “single-handedly” exercise fiduciary authority, as opposed to
                                   19   exercising such authority as part of a group. The record shows that each of the
                                   20   individual Defendants participated in their respective Committees’ actions (or
                                   21   omissions) discussed above. SGD ¶¶12, 69; Defs.’ SUF ¶¶12, 69. Thus, in addition
                                   22   to being specifically named as fiduciaries in the Plan document,3 each individual
                                   23   both “ha[d]” and “exercise[d]” discretionary authority and control over the Plan’s
                                   24   administrative fees or assets. See 29 U.S.C. §1002(21)(A)(i), (iii).
                                   25                                          CONCLUSION
                                   26        Because the material facts are in dispute, the Court should deny the motion.
                                   27    3
                                           “The Administrative Committee and each of its members are ‘named fiduciaries’
                                   28   of the Plan.” Plan §16.01 (emphasis added); id. §17.05 (Inv. Comm. job titles).
                                                                                      - 25 -                      NO. 16-CV-6794-AB (JCX)
                                                   PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
                                Case 2:16-cv-06794-AB-JC Document 243 Filed 06/05/19 Page 33 of 33 Page ID #:24841



                                    1   March 29, 2019                    Respectfully submitted,
                                    2                                     By: /s/ Sean E. Soyars
                                    3                                     Sean E. Soyars (pro hac vice)
                                                                          SCHLICHTER, BOGARD & DENTON
                                    4                                     Class Counsel and Lead Counsel for Plaintiffs
                                    5
                                                                          WILLIAM A. WHITE (SBN 121681)
                                    6                                     HILL, FARRER & BURRILL LLP
                                                                          Local Counsel for Plaintiffs
                                    7

                                    8

                                    9

                                   10

                                   11
SCHLICHTER BOGARD & DENTON
  100 S. 4TH STREET, STE 1200
      ATTORNEYS AT LAW
      ST. LOUIS, MO 63102




                                   12

                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                                   - 26 -                      NO. 16-CV-6794-AB (JCX)
                                                PLTFS’ MEM. OF POINTS AND AUTHORITIES IN OPP. TO MOTION FOR PARTIAL SUMM. J.
